--------------------------------------------------------------------------------

EXHIBIT 10.5

 
STOCK PURCHASE AGREEMENT


 
THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of the
8th day of June, 2010, by and between Visualant, Inc., a Nevada corporation
(“Visualant” or the “Purchaser”), TransTech Systems, Inc., an Oregon corporation
(“TTS”), and James M. Gingo, the sole shareholder of TTS (“Shareholder” or
“Seller”).


Recitals


A.           Shareholder is the sole shareholder and owner of all of the issued
and outstanding capital stock of TTS.


B.           Purchaser desires to acquire from Shareholder all of the
outstanding capital stock of TTS and Shareholder wishes to sell the Shares to
Purchaser, all in accordance with the terms and conditions of this Agreement.


C.           Each of the parties to this Agreement desires to make certain
representations, warranties and agreements in connection with the purchase and
sale of the Shares and also to prescribe various conditions thereto.


Agreement


Now, therefore, in consideration of the foregoing Recitals and the mutual
covenants, agreements, representations and warranties herein made, the parties
agree as follows:


ARTICLE I
Purchase and Sale of Shares


1.1           Sale of Shares.  Subject to the terms and conditions set forth in
this Agreement, and in consideration for the Purchase Price set forth in Section
1.2, Shareholder will sell and deliver to Purchaser at the time of Closing, a
total of One Hundred (100) shares, no par value per share, of the common stock
of TTS (the “Shares”), constituting all of the issued and outstanding capital
stock of TTS.  Shareholder will deliver to Purchaser at Closing a duly endorsed
stock certificate for all of the Shares accompanied by an executed assignment
separate from the certificate.
 
1.2           Purchase Price.  The purchase price for the Shares shall be Two
Million Three Hundred Thousand and no/100 U.S. Dollars ($2,300,000.00)
(“Purchase Price”) payable pursuant to a promissory note as set forth in
Sections 1.2(a) and 1.2(b) below, subject, however, to adjustment pursuant to
Section 1.3 below.


(a)           Common Stock.  Purchaser shall issue to Seller at Closing Three
Million (3,000,000) shares of Visualant’s common stock (the “Common Shares”) as
additional consideration to Seller. The Common Shares will not be issued under a
registered offering with the U.S. Securities and Exchange Commission (the “SEC”)
and will be restricted shares.  Therefore, any resale of the Common Shares must
comply with SEC Rule 144, qualify under an exemption from registration or the
Common Shares shall be registered by Purchaser as provided in this Agreement.
The parties agree that the value of the shares in this transaction is two cents
(0.02 ) per share but such additional consideration shall not be included in the
Purchase Price.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)           Promissory Note.  At Closing, Purchaser shall issue to Seller a
Promissory Note (the “Note”) substantially in the form attached hereto as
Exhibit A in the amount of Two Million Three Hundred Thousand U.S. Dollars
($2,300,000.00), plus interest at the rate of Three and one-half percent (3.5%)
per annum, from the date of the Note, but subject to adjustment pursuant to
Section 1.3 below.  The Note shall be secured by a security interest in the
stock of TTS as set forth in Section 1.4 below and a security interest in the
assets of TTS as set forth in Section 1.5 below, and shall be payable over a
period of three (3) years as follows:
 
(i)           The sum of Six Hundred Fifty Thousand U.S. Dollars ($650,000.00)
plus the amount of any accrued interest due on the Bonderson Debt (as defined
below), plus interest on the unpaid balance, shall be paid to Seller on the
earlier of: (A) the one (1) year anniversary of the Closing Date; or (B) on the
closing of Two Million Five Hundred Thousand U.S. Dollars ($2,500,000.00) or
more in aggregate financing (whether debt, equity or some combination thereof)
after the Closing Date;


(ii)           The sum of Six Hundred Fifty Thousand U.S. Dollars ($650,000.00)
plus the amount of any accrued interest due on the Bonderson Debt, plus interest
on the unpaid balance shall be paid to Seller on the earlier of: (A) the two (2)
year anniversary of the Closing Date; or (B) on the closing of Five Million U.S.
Dollars ($5,000,000.00) or more in aggregate financing (whether debt, equity or
some combination thereof) after the Closing Date; and


(iii)           The remaining balance of the Note, plus interest thereon shall
be paid to Seller on the earlier of: (A) the three year anniversary of the
Closing Date; or (B) on the closing of Seven Million Five Hundred Thousand U.S.
Dollars ($7,500,000.00) or more in aggregate financing (whether debt, equity or
some combination thereof) after the Closing Date.


1.3           Adjustment of Purchase Price.  The amount of the Purchase Price
and therefore, the amount of the Note in Section 1.2(b) above, shall be subject
to adjustment at Closing as follows: (a) in the event the total amount of the
outstanding liability (including all accrued and unpaid interest) due by Seller
to The Bonderson Family Living Trust under the Secured Promissory Note dated
June 30, 2006, and the Secured Line of Credit Agreement dated June 5, 2008
(collectively, the “Bonderson Debt”), exceeds the sum of Six Hundred Thousand
U.S. Dollars ($600,000.00) as of the Closing Date, the Purchase Price shall be
increased by the difference between the amount of the Bonderson Debt and
$600,000; and (b) in the event the total amount of the Bonderson Debt
outstanding as of the Closing Date is less than $600,000, the Purchase Price
shall be decreased by the difference between $600,000 and the amount of the
Bonderson Debt.  This adjustment in the Purchase Price shall be reflected by a
corresponding increase or decrease, as applicable, in the amount of the Note set
forth in Section 1.2(b) above.  In addition, the Purchase Price (and
accordingly, the amount of the Note) shall be adjusted to account for the amount
of accrued interest due on the outstanding balance of the Bonderson Debt as of
the date of each installment payment under Sections 1.2(b)(i) and (ii) above,
and the amount of such accrued interest due on the Bonderson Debt shall be added
to the installment amount to be paid under Sections 1.2(b)(i) and (ii). In
addition, in the event the Purchaser shall sell (a) to any single entity
(including any affiliates) more than a 50% ownership interest in TTS, or (b) a
majority of the assets of TTS, in each case within 36 months of the Closing
Date, then the Purchaser shall pay to the Seller, in addition to any payments to
Seller as provided herein five percent (5%) of any proceeds received by the
Purchaser above $2,300,000, unless the Seller has previously been paid in full
under the terms of this agreement prior to any offer or expression of interest
by any potential purchaser..
 
 
 
2

--------------------------------------------------------------------------------

 

 
1.4           Security Interest in Shares and Continuing Control of TTS by
Seller.  Immediately following the Closing, Purchaser shall grant to Seller a
security interest in the Shares to secure Purchaser’s obligations under the Note
referenced in Section 1.2(b) above, and shall execute a Stock Pledge Agreement
substantially in the form attached hereto as Exhibit B.  Purchaser agrees that
following Closing, TTS shall remain and be operated as a separate, wholly-owned
subsidiary of Purchaser, with separate revenue, profit and loss responsibilities
and allocations and shall be controlled and operated solely by Seller in
Seller’s sole discretion in accord with the terms of the Stock Pledge
Agreement.  Purchaser shall not transfer its legal or beneficial interest in the
Shares and shall retain all of the TTS assets within TTS (except for sales,
transfers and other dispositions made in the ordinary course of business with
the approval of Seller, in accord with the terms of the Stock Pledge Agreement)
until such time as the Note and other Obligations  have been fully repaid or
otherwise satisfied by Purchaser.


1.5           Security Interest in the Assets of TTS.  Immediately following the
Closing, TTS shall grant to Seller a first security interest in the assets of
TTS, subject only to the liens of record on the Closing Date, to secure
Purchaser’s obligations under the Note referenced in Section 1.2(b) above, and
shall execute a Security Agreement substantially in the form attached hereto as
Exhibit C.  Purchaser agrees that following Closing, TTS shall remain and be
operated as a separate, wholly-owned subsidiary of Purchaser, with separate
revenue, profit and loss responsibilities and allocations and shall be
controlled and operated by Seller in accord with the terms of the Stock Pledge
Agreement.  The Purchaser acknowledges and agrees that under the terms of the
Stock Pledge Agreement, Seller has all voting rights in the Shares.  Until all
Obligations are paid in full, satisfied and fulfilled, unless otherwise agreed
in writing by the Seller,  to the extent that Purchaser has any legal or
beneficial interest in the Shares, Purchaser shall cooperate with Seller to
cause TTS (i) to operate the business and dispose of its inventory only in the
ordinary course of business; (ii) not to sell, transfer, lease or otherwise
dispose of any TTS assets or any interest therein, or permit or suffer any other
person to acquire any interest in any TTS asset; and (iii) to keep the assets of
TTS free and clear of all liens except of record on the Closing Date.
 
1.6           Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Seller’s legal
counsel, Brownstein, Rask Sweeney, Kerr Grim, DeSyliva & Hay LLP, 1200 SW Main
Street, Portland Oregon, at ___:___ a.m. local time, on or before June 8, 2010,
or at such other time and place and on such other date as Purchaser and Seller
shall agree (the “Closing Date”).
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
ARTICLE II
Further Agreements


2.1           Employment Agreements.  At or prior to the Closing, each of James
M. Gingo, Jeff Kruse (“Kruse”) and Steve Waddle (“Waddle”) of TTS, shall enter
into and execute an Employment Letter Agreement (collectively, the “Employment
Agreements”) with Purchaser.  The Employment Agreements shall include, among
other things, non-competition covenants and shall be substantially in the form
attached hereto as Exhibits D, E and F respectively, with such additional terms
and conditions as may be mutually agreed to by the parties thereto.  Under the
terms of Kruse’s and Waddle’s Employment Agreements, Purchaser will grant to
each Kruse and Waddle, , One Hundred Thousand (100,000) restricted shares of
Visualant’s common stock.


2.2           Other Agreements.  At or prior to the Closing, the Shareholder
shall execute all other customary agreements required by Purchaser to be
executed by its officers and/or directors.  All of the agreements to be executed
by Shareholder pursuant to this Article II are collectively referred to
hereafter as the “Ancillary Agreements.”
 
2.3           Board of Directors.  At or immediately following the Closing,
Purchaser will facilitate the appointment or election of James M. Gingo and Paul
Bonderson to the Board of Directors of Visualant.  Following the Closing, the
Board of Directors of Visualant shall be comprised of nine (9)
members.  Purchaser will grant to Paul Bonderson, as compensation for his
service as a member of the Board of Directors, Six Hundred Thousand (600,000)
restricted shares of Visualant’s common stock, subject, however, to adjustment
in the number of shares to be granted based upon the amount of the outstanding
Bonderson Debt at time of Closing.
 
ARTICLE III
Representations and Warranties


3.1           General Statement.  The parties make the representations and
warranties to each other which are set forth in this Article III.  The survival
of all such representations and warranties shall be in accordance with Section
6.6 hereof.  All representations and warranties of the parties are made subject
to the exceptions which are noted in the respective schedules delivered by the
parties to each other concurrently herewith and identified, as in the case of
Section 3.2, the “Purchaser Disclosure Schedule,” and in the case of Section
3.3, the “Seller Disclosure Schedule.”


3.2           Representations and Warranties of Purchaser.  Purchaser represents
and warrants to Shareholder that each of the statements contained in this
Section 3.2 are true, complete and correct, as of the date of this Agreement and
will be true, complete and correct at the Closing Date, as follows:
 
(a)           Organization.  Purchaser is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada.


(b)           Authority.  Purchaser has the requisite corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder.  At the Closing, the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, shall have been duly
authorized by Purchaser’s Board of Directors and if required, its shareholders,
and no other corporate proceeding on the part of Purchaser is necessary to
authorize its officers to perform this Agreement and the transactions
contemplated herein.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(c)           Binding Obligation.  When executed and delivered by Purchaser,
this Agreement shall constitute the valid and binding obligation of such entity
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
from time to time in effect which affect creditors’ rights generally and by
legal and equitable limitations on the availability of specific remedies.
 
(d)           Noncontravention.  The execution and delivery of this Agreement by
Purchaser and the consummation of the transactions contemplated by this
Agreement, do not: (i) require the approval or consent of any governmental
authority having jurisdiction over the business of Purchaser; (ii) violate any
provision of its Articles of Incorporation or Bylaws; or (iii) conflict with,
result in a breach of, or constitute a default under any agreement, contract, or
instrument to which Purchaser is a party or by which Purchaser is bound except
where such violation, conflict, breach, or default would not have a material
adverse effect on the ability of Purchaser to consummate the transactions
contemplated by this Agreement.
 
(e)           No Broker’s Fee.  Except as set forth in Section 3.2(e) of the
Purchaser Disclosure Schedule, Purchaser has not employed any broker, finder or
agent, nor otherwise become in any way obligated for any broker's or finder's
fee, or similar fee with respect to the transactions contemplated by this
Agreement.


(f)           Qualification and Registration.  Purchaser is duly qualified and
registered to transact business and is in good standing in each of the
jurisdictions in which it does business.  No other jurisdiction has demanded,
requested or otherwise indicated that Purchaser is required to so qualify on
account of the ownership or leasing of any of its properties and assets or the
conduct of its business.


(g)           Corporate Documents.  True, correct, and complete copies of the
Articles of Incorporation and Bylaws of Purchaser, including all amendments
thereto, and true copies of the minutes of all directors’ and shareholders’
meetings of said corporation, have been furnished to Shareholder prior to
Closing.


(h)           Capitalization of Purchaser.  The authorized capital stock of
Purchaser consists of (200,000,000) shares of common stock, no par value per
share, of which 33,462,707 shares are issued and outstanding, and 166,537,293
shares are held in treasury and 100,000,000 shares of preferred.  Purchaser has
all requisite authority to sell the Common Shares to Shareholder.  All of the
outstanding shares of Purchaser’s common stock have been duly authorized and
validly issued in compliance with applicable state and federal laws concerning
the issuance of securities, and are fully paid and non-assessable.  There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion privileges or other agreements (including rights of first
refusal) or understandings obligating Purchaser to issue any additional shares
of capital stock of any class or to issue any other debt or equity securities of
any kind, or giving or granting to any person any rights to purchase or
otherwise acquire stock or any equity securities of Purchaser other than as set
forth in the Purchaser’s public filings.  There are no outstanding or authorized
stock appreciation, phantom stock, profit participation, or similar rights with
respect to Purchaser other than as set forth in the Purchaser’s public filings.
 
 
 
5

--------------------------------------------------------------------------------

 

 
(i)           Title to Stock and Assets.  All of the issued and outstanding
shares of Purchaser are free and clear of all liens, claims and encumbrances of
any kind (including but not limited to, any claims by any of the shareholders'
spouses).  Except as set forth in Section 3.2(i) of the Purchaser Disclosure
Schedule, Purchaser has good and marketable title to all of its assets and
properties, free and clear of any and all liens, security interests, or other
encumbrances or restrictions thereon.


(j)           Compliance with Law; Litigation.  To the knowledge of Purchaser,
Purchaser is in material compliance with all applicable laws (including rules,
regulations, codes, plans, injunctions, judgments, orders, decrees, rulings and
charges thereunder) of all federal, state, local or other governmental authority
or regulatory body (each a “Governmental Body” and collectively, “Governmental
Bodies”).  Purchaser has not received notice that there is any action, suit or
proceeding pending in or before any court, tribunal or any Governmental Body,
and to the best of Purchaser’s knowledge, no investigation is pending or in
progress and there is no threat thereof against or relating to Purchaser, or any
of Purchaser’s properties, assets or business, nor, to the knowledge of
Purchaser, is there any basis for any such claim, suit or other
proceeding.  Purchaser has not received notice that there is any suit, action,
or other proceeding commenced, pending, or to the knowledge of Purchaser,
threatened against or affecting Purchaser in any Governmental Body, in which it
is sought to restrain, prohibit or otherwise adversely affect the ability of
Purchaser to perform any or all of the obligations required of it under this
Agreement or the consummation of the transactions contemplated by this
Agreement.


(k)           Shareholder Claims.  No shareholder, and to the knowledge of
Purchaser no officer, member, employee or consultant of Purchaser has any claim
or claims against Purchaser, and to the knowledge of Purchaser, Purchaser is not
obligated or liable to any such persons in any way or for any amounts except
compensation due to employees in the ordinary course of business and except as
disclosed in the Financial Statements.


(l)           Financial Statements.


(i)           Section 3.2(l) of the Purchaser Disclosure Schedule are the
following financial statements for TTS (collectively the “Financial
Statements”): (A) audited balance sheets, income statements and cash flow
statements for each of the two (2) years ended, December 31, 2008 and December
31, 2009; and (B) unaudited interim balance sheet items reflecting billed and
unbilled accounts receivable of Purchaser as of March 31, 2010.  The Financial
Statements have been prepared on a consistent basis throughout the periods
covered thereby and present fairly the revenues related to the business of
Purchaser as of such dates; provided, however, the unaudited interim balance
sheet referenced in Section 3.2(l)(i)(B) above, is subject to the absence of
footnote disclosure, off balance sheet activity, related party activity and
year-end adjustments.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
(ii)           Purchaser has no liabilities associated with any of its assets or
business, contingent or otherwise, that are not reflected on the Financial
Statements.  Except as reflected on the Financial Statements, and except as set
forth on Section 3.2(l) of the Purchaser Disclosure Schedule, Purchaser has no
indebtedness for money borrowed or for the deferred purchase price of property
or services, capital lease obligations, conditional sale or other title
retention agreements relating to any of its assets or its business.  Except as
set forth on Section 3.2(l) of the Purchaser Disclosure Schedule, Purchaser is
not a guarantor or otherwise liable for any liability or obligation of any other
person or entity for any matter which relates to or affects or shall affect the
assets or the business of Purchaser.


(m)           Insolvency.  No insolvency proceedings of any character, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting the business or any assets of
Purchaser are pending or to the knowledge of Purchaser are threatened, and
Purchaser has not made any assignment for the benefit of creditors, or taken any
other action which would constitute the basis for the institution of such
insolvency proceedings.
 
(n)           Taxes and Tax Returns.


(i)           Purchaser has filed when due, within the time and in the manner
prescribed by law, all tax returns, declarations, reports, estimates,
information returns and statements (collectively, “Returns”) required to be
filed by them with the appropriate federal, state and local governmental
authorities, and to the knowledge of Purchaser, such returns are true, correct
and complete in all material respects and accurately reflect the taxes
payable.  All material federal, state, county and local franchise, sales, use,
excise, ad valorem, property, payroll and employment, income, and other taxes
which are due and payable have been duly paid; and no reserves for unpaid taxes
have been set up or are required on the basis of the facts and in accordance
with past accounting practices, consistently applied, except as reflected in the
Financial Statements or that have arisen after the date of the Financial
Statements, in the ordinary course of business.


(ii)           There are no unpaid assessments or to the knowledge of Purchaser
proposed assessments of federal income taxes pending against Purchaser; no
deficiency for any taxes has been proposed, asserted or assessed Purchaser which
has not been resolved and paid in full; there are no liens for taxes upon the
assets of Purchaser, except for taxes not yet due and payable; and there are no
federal, state or local tax audits or other administrative proceedings or court
proceedings pending or, to the knowledge of Purchaser threatened against
Purchaser with respect to any taxes or Returns.


(iii)           There are no outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
taxes or Returns that have been given by Purchaser.


(iv)           To the knowledge of Purchaser, Purchaser does not have any tax
liabilities (whether due or to become due) with respect to the income, property
and operations of Purchaser that relate to any pre-closing tax period, except
for tax liabilities that have arisen after December 31, 2009, in the ordinary
course of business.
 
 
 
 
7

--------------------------------------------------------------------------------

 

 
(o)           Intellectual Property.  Section 3.2(o) of the Purchaser Disclosure
Schedule sets forth a list and description of all of the intellectual property
(patents, trademarks, service marks, copyrights, trade secrets, and all other
proprietary assets and rights, whether or not registered) of Purchaser.
Specifically, Purchaser has developed a revolutionary patent-pending technology
providing spectral-based pattern file creation and matching which is a material
inducement to Seller to enter into this Agreement.  Patterns of a light spectrum
signature, from near ultra-violet through the visible spectrum and into the near
infra-red, are collected from Purchaser’s proprietary sensing devices.  The
pattern files can be created from any material or object.  Such pattern files
are then matched against baseline pattern files in the Purchaser’s database.  As
a consequence, the Purchaser’s technology can serve as:  an authenticator to
guard against and detect identity crime, forgery, counterfeiting, and other
frauds; a diagnostic device with application in medical, agricultural and
environmental diagnostics; and a reliable information source and provides
accurate and rapid detection for a range of critical applications, including
national security, forgery/fraud prevention, brand protection, and
product-tampering protection.  Except as set forth herein and on Section 3.2(o)
of the Purchaser Disclosure Schedule, Purchaser has no patents, patent rights,
licenses, trademarks, trademark rights, trade names, trade name rights, service
mark, service mark rights, copyrights or other proprietary or similar rights
(“Intellectual Property”), and Purchaser does not require any such Intellectual
Property in connection with the conduct of its business as presently
conducted.  With respect to all of the Intellectual Property disclosed above and
as listed on Section 3.2(o) of the Purchaser Disclosure Schedule:  (i) Purchaser
owns and possesses all right, title and interest in and to such Intellectual
Property; (ii) no claim by any third party contesting the validity,
enforceability, use or ownership of any of the Intellectual Property has been
made, or is currently outstanding; (iii) Purchaser has not received any notice
of, nor is Purchaser aware of, any facts which would indicate a likelihood of
any infringement or misappropriation by or conflict with, any third party of any
such Intellectual Property owned by Purchaser; (iv) Purchaser has not received
any notice from a third party alleging any infringement, misappropriation or
conflict with the intellectual property rights of any such third party,
including, without limitation, any demand, request or offer that Purchaser
license rights from a third party; (v) the Intellectual Property constitutes all
intellectual property necessary for the operation of Purchaser’s business as
currently conducted, and Purchaser is not aware of any infringement,
misappropriation or conflict which will occur as a result of the continued
operation of the business as currently conducted; and (vi) the Intellectual
Property is free and clear of all liens, claims, security interests or other
encumbrances of any kind.


(p)           Insurance.  All insurance policies under which Purchaser, and any
of its respective assets, officers, directors and employees are insured are
listed in Section 3.2(p) of the Purchaser Disclosure Schedule.  All premiums
payable under all such policies have been fully and timely paid, and to the
knowledge of Purchaser, Purchaser is otherwise in compliance with the terms of
all such policies, and all such policies are currently in effect and
enforceable.  With respect to all such policies, Purchaser has not received
notice of: (i) any refusal of coverage or any notice that a defense will be
afforded with reservation of rights, or (ii) any cancellation or any other
indication that an insurance policy is no longer in full force or effect, or
will not be renewed, or that the insurer of any policy is not willing or able to
perform its obligations thereunder.
 
 

 
 
8

--------------------------------------------------------------------------------

 


 
(q)           Absence of Certain Events.  Since December 31, 2009, Purchaser has
not: (a) incurred any obligation or liability, whether absolute or contingent,
except obligations and liabilities incurred in the ordinary course of its
business; (b) discharged or satisfied any lien or encumbrance or paid any
obligation or liability, whether absolute or contingent, other than current
liabilities having become due and payable since December 31, 2009 in the
ordinary course of its business; (c) made or agreed to make any wage, salary, or
employee benefit increases for full-time employees; (d) made any loans or
guarantees to or for the benefit of any of its officers, directors, employees,
or any members of their immediate family; (e) sold or transferred any of its
tangible or intangible assets or canceled any debts or claims, except, in each
case, in the ordinary course of business; (f) sold, assigned, or transferred any
trademark or trade name; (g) suffered any material losses or waived any right of
substantial value other than in the ordinary course of business; (h) suffered
any loss, damage, or destruction to any of its properties due to fire or other
casualty whether or not insured, which loss, damage, or destruction materially
and adversely affects its business, properties or operations; (i) issued or sold
or agreed to issue or sell any shares of its capital stock or any other
securities or reclassified or agreed to reclassify its capital stock; (j)
mortgaged, pledged, or subjected to lien, charge or other encumbrance any of its
tangible or intangible assets, except the lien of current real and personal
property taxes not yet due and payable, or purchase money or similar liens
incurred in the ordinary course of business; (k) made or agreed to make capital
expenditures in excess of $50,000; (l) declared or paid a dividend or
transferred property or loaned any money or agreed to loan money to any of its
directors or officers, except as disclosed in Section 3.2(q) of the Purchaser
Disclosure Schedule; (m) amended its Articles of Incorporation or Bylaws; (n)
conducted its business otherwise than in its ordinary and usual manner; or (o)
become aware of an event, transaction, or circumstance which does or could
materially adversely affect its condition (financial or otherwise), assets,
liabilities, earnings, business, or operations.


(r)           Conduct of Business; Licenses.  Except as set forth in Section
3.2(r) of the Purchaser Disclosure Schedule, the conduct of Purchaser's business
is not dependent on any governmental or private license, permit or other
authorization, and the consummation of the transactions contemplated by this
Agreement will not terminate or adversely affect any such license, permit, or
authorization.


(s)           Directors and Officers.  Section 3.2(s) of the Purchaser
Disclosure Schedule contains a true and complete list as of the date of this
Agreement showing all of the directors and officers of Purchaser.


(t)           No Broker’s Fee.  Except as set forth in Section 3.2(t) of the
Purchaser Disclosure Schedule, Purchaser has not employed any broker, finder or
agent, nor otherwise become in any way obligated for any broker's or finder's
fee, or any similar fee with respect to the transactions contemplated by this
Agreement.


(u)           Books and Records.  To the knowledge of Purchaser, the books and
records of Purchaser: (a) are accurate in all material respects; (b) have been
maintained in accordance with applicable laws; and (c) at all times have been in
the possession of said corporation or under its control.
 
 
 
9

--------------------------------------------------------------------------------

 
 


(v)           Environmental Matters.  To the knowledge of Purchaser, Purchaser
has complied in all material respects with and is in material compliance with
all federal, state and local statutes, laws, ordinances, regulations, rules,
permits, judgments, orders and decrees applicable to it, its business or assets,
relating to environmental protection, including standards relating to the
generation, storage, transportation, treatment or disposal of hazardous wastes
(“Environmental Law”).  Purchaser has not received any written or oral notice,
report or other information regarding any actual or alleged violation of any
Environmental Law.


(w)           Absence of Questionable Payments.  Neither Purchaser nor any
director, officer, agent, employee or other person acting on behalf of
Purchaser, has used, to the knowledge of Purchaser, any of the funds of
Purchaser for any improper or unlawful contributions, payments, gifts or
entertainment, or made any improper or unlawful expenditures relating to
political activity to any government official or other person, in connection
with the Purchaser or conduct of the Purchaser’s business.  With respect to the
business of the corporation, Purchaser has adequate financial controls to
prevent such improper or unlawful contributions, payments, gifts, entertainment
or expenditures.  Neither Purchaser nor any director, officer, agent, employee
or other person acting on behalf of the Purchaser, has accepted or received, to
the knowledge of Purchaser, any improper or unlawful contributions, payments,
gifts or expenditures in connection with the operation or conduct of the
business of the Purchaser.


(x)           No Untrue Statements.  No statement by Purchaser contained in this
Agreement and no written statement contained in any certificate or other
document required to be furnished by Purchaser to Shareholder pursuant to this
Agreement contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary in order to make the
statements therein contained not misleading.


3.3           Representations and Warranties of Seller.  Shareholder and TTS,
jointly and severally, represent and warrant to Purchaser that each of the
statements contained in this Section 3.3 are true, complete and correct as of
the date of this Agreement, and will be true, complete and correct as of the
Closing Date except as provided on the Seller Disclosure Schedule. Unless the
context otherwise requires, all capitalized terms used in the Seller Disclosure
Schedules shall have the meanings ascribed to such terms in this
Agreement.  Each individual Seller Disclosure Schedule incorporates these terms
and conditions by reference.


The purpose of each schedule, and the Seller’s Disclosure Schedule as a whole,
is to qualify the warranties and representations of TTS and Shareholder in this
Agreement and exclude and disclose certain exceptions to the Warranties and
Representations that the Purchaser is accepting as part of the transaction.  TTS
and Shareholder shall have no indemnification liability or obligation pursuant
to this Agreement, including but not limited to Article VI, Indemnification, for
these excluded and disclosed exceptions to the warranties and representations
disclosed in the Seller’s Disclosure Schedules.


The disclosure of any matter or document shall not imply any warranty,
representation or undertaking not expressly given in the Agreement, nor shall
such disclosure of itself be taken as extending the scope of the warranties or
representations.
 
 
 
10

--------------------------------------------------------------------------------

 
 


The information in these schedules was not prepared or disclosed with a view to
its potential disclosure to others.  Subject to applicable law, this information
is disclosed in confidence for the purposes contemplated in this Agreement and
is subject to the confidentiality provisions of any other agreements entered
into by the parties.  In disclosing this information TTS and Shareholder
expressly do not waive any attorney-client privilege associated with such
information or any protection afforded by the work-product doctrine with respect
to any of the matters disclosed or discussed herein.


All references in the schedules to the enforceability of agreements with
third-parties, the existence or nonexistence of third-party rights, the absence
or existence of breaches or defaults with respect to rights of third parties, or
similar matters or statements, are intended only to allocate rights and risks
among the parties to this Agreement and are not intended to be admissions
against interest, give rise to any inference or proof of accuracy, be admissible
against any party to this Agreement by any Person who is not a party to this
Agreement, or give rise to any claim or benefit to any Person who is not a party
to this Agreement.  In addition, the disclosure of any matter in any schedule is
not to be deemed an admission that any such matter actually constitutes
noncompliance with, or a violation of, any law, permit , Contract, agreement or
other topic to which such disclosure is applicable .


The inclusion of any information (including dollar amounts) in any section of
any schedule shall not be deemed to be an admission or acknowledgment by TTS or
Shareholder that such information is required to be listed in such section or is
material to or outside the ordinary course of the business of TTS, nor shall
such information be deemed to establish a standard of Materiality (and the
actual standard of Materiality may be higher or lower than the matters disclosed
by such information).  In addition, matters reflected in schedules are not
necessarily limited to matters required by the Agreement to be reflected in
schedules.  A disclosure made on any specific schedule is deemed a disclosure on
any other applicable schedule to the extent the relevance is apparent on its
face.


In addition, the Seller’s Disclosure Schedule incorporates by reference all
materials, discussions, documents and information whether oral or written
provided to Purchaser or Purchaser’s agents (including Purchaser’s auditors) as
due diligence and as part of an audit prior to Closing including but not limited
to documents, business plans, information on products, technical data,
specifications, documentation, contracts, presentations, know-how, product
plans, business methods, product functionality, services, data, customers,
markets, competitive analysis, databases, formats, methodologies, applications,
developments, inventions, processes, payment, delivery and inspection
procedures, or information related to engineering, marketing, or financial
information. All such materials, discussions, documents and information shall be
deemed disclosed as if fully set forth in the Seller’s Disclosure Schedule.:


(a)           Organization and Authority.  TTS is a corporation duly organized,
validly existing and in good standing under the laws of the State of
Oregon.  TTS has full corporate power and authority to carry on the business in
which it is engaged and to own and use the properties owned and used by it.  TTS
and the Shareholder, to the extent applicable, have all requisite corporate
power and authority to enter into this Agreement and the Ancillary Agreements,
to consummate the transactions contemplated hereby, and to perform all of their
respective obligations under this Agreement.  At the Closing, the execution and
delivery of this Agreement by TTS and Shareholder, and the consummation by TTS
and Shareholder of the transactions contemplated by this Agreement, shall have
been duly authorized by all requisite corporate action of TTS, including, but
not limited to, approval of the transaction by the Board of Directors of the
corporation and the shareholders of TTS, and any creditor or other third party
whose consent is required by contract or law.  When executed and delivered by
TTS and Shareholder, this Agreement and the Ancillary Agreements shall
constitute valid and binding obligations of TTS and Shareholder enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
from time to time in effect which affect creditors’ rights generally and by
legal and equitable limitations on the availability of specific remedies.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(b)           Subsidiaries and Investments.  TTS has two subsidiaries, EZ
Identification, LLC (100% of which is owned by TTS), and ID Validation Systems,
LLC (51% of which is owned by TTS) (each a “Subsidiary” and collectively, the
“Subsidiaries”).  Each of the Subsidiaries is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Oregon.  Other than its ownership in such Subsidiaries, neither TTS nor
Shareholder owns, of record or beneficially, any outstanding voting securities
or other equity interests in any corporation, partnership, joint venture, or
other entity which is involved in or relates to the business of TTS.


(c)           Noncontravention.  Neither the execution and delivery of this
Agreement or any of the Ancillary Agreements, nor the consummation of the
transactions contemplated by such Agreements, shall (i) violate any statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any Governmental Body to which TTS or Shareholder are subject or
any provision of the charter or bylaws of TTS or the respective operating
agreements of the Subsidiaries; or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument, lien, security
interest or other arrangement to which TTS or Shareholder are a party, or by
which TTS or Shareholder are bound, or to which any of the assets and/or
subsidiaries of TTS or Shareholder are subject.  Except as is otherwise
expressly set forth in this Agreement, and to the best of TTS’s and
Shareholder’s knowledge, TTS and Shareholder do not need to give any notice to,
make any filing with, or obtain any authorization, consent or approval of any
Governmental Body in order for the parties hereto to consummate the transactions
contemplated by this Agreement.


(d)           Qualification and Registration.  TTS and each Subsidiary is duly
qualified and registered to transact business in each of the jurisdictions
listed in Section 3.3(d) of the Seller Disclosure Schedule, which jurisdictions
are the only ones in which TTS and each Subsidiary is currently conducting
business.  No other jurisdiction has demanded, requested or otherwise indicated
that TTS or any Subsidiary is required to so qualify on account of the ownership
or leasing of any of its properties and assets or the conduct of its business.
 
(e)           Corporate Documents. True, correct, and complete copies of the
Articles of Incorporation and Bylaws of TTS, including all amendments thereto,
and true copies of the minutes of all directors’ and shareholders’ meetings of
said corporation, have been furnished to Purchaser prior to Closing.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(f)           Capitalization of TTS.  The authorized capital stock of TTS
consists of Five Thousand (5,000) shares of common stock, no par value per
share, of which 100 shares are issued and outstanding, and 4900 shares are
authorized but unissued.  Shareholder is the sole owner of all of the issued and
outstanding common stock of TTS, and Shareholder has all requisite authority to
sell the Shares to Purchaser.  The Shares being sold to Purchaser hereunder
represent all of the issued and outstanding stock of TTS.  All of the
outstanding shares of TTS’s common stock have been duly authorized and validly
issued in compliance with applicable state and federal laws concerning the
issuance of securities, and are fully paid and non-assessable.  There are no
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion privileges or other agreements (including rights of first
refusal) or understandings obligating TTS to issue any additional shares of
capital stock of any class or to issue any other debt or equity securities of
any kind, or giving or granting to any person any rights to purchase or
otherwise acquire stock or any equity securities of TTS.  There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to TTS.
 
(g)           Ownership of Subsidiaries.  TTS has acquired and is the sole owner
of all of the issued and outstanding units of ownership interest in EZ
Identification, LLC.  In addition, TTS has acquired and is the owner of
fifty-one percent (51%) of the total issued and outstanding units of ownership
interest in ID Validation Systems, LLC.  Except as set forth in Section 3.3(g)
of the Seller Disclosure Schedule, there are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion privileges
or other agreements (including rights of first refusal) or understandings
obligating EZ Identification, LLC to issue any additional units of membership
interest or to issue any other debt or equity securities of any kind, or giving
or granting to any person any rights to purchase or otherwise acquire units or
any equity securities of EZ Identification, LLC.  Except as set forth in Section
3.3(g) of the Seller Disclosure Schedule, to the best knowledge of TTS and
Shareholder, there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion privileges or other agreements
(including rights of first refusal) or understandings obligating ID Validation
Systems, LLC to issue any additional units of membership interest or to issue
any other debt or equity securities of any kind, or giving or granting to any
person any rights to purchase or otherwise acquire units or any equity
securities of ID Validation Systems, LLC.
 
(h)           Title to Stock and Assets.  Except as set forth in Section 3.3(h)
of the Seller Disclosure Schedule, and except as to the agreed upon existing
pledge as may exist with the Bonderson Family Trust, TTS has good and marketable
title to all of its assets and properties, free and clear of any and all liens,
security interests, or other encumbrances or restrictions thereon.  Each
Subsidiary of TTS has good and marketable title to its respective assets, free
and clear of any and all liens, security interests, or other encumbrances or
restrictions thereon, except as set forth in Section 3.3(h) of the Seller
Disclosure Schedule.


(i)           Compliance with Law; Litigation.  To the knowledge of TTS and
Shareholder, TTS and each Subsidiary is in material compliance with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings and charges thereunder) of all Governmental
Bodies.  Neither TTS nor Shareholder has received notice that there is any
action, suit or proceeding pending in or before any court, tribunal or any
Governmental Body, and to the best of TTS’s and Shareholder’s knowledge, no
investigation is pending or in progress and there is no threat thereof against
or relating to TTS, Shareholder, any Subsidiary of TTS, or any of TTS’s or its
Subsidiaries’ properties, assets or business, nor, to the knowledge of TTS and
Shareholder, is there any basis for any such claim, suit or other
proceeding.  Neither TTS nor Shareholder has received notice that there is any
suit, action, or other proceeding commenced, pending, or to the knowledge of TTS
and Shareholder, threatened against or affecting TTS, any Subsidiary, or
Shareholder in any Governmental Body, in which it is sought to restrain,
prohibit or otherwise adversely affect the ability of TTS or Shareholder to
perform any or all of the obligations required of them under this Agreement or
the consummation of the transactions contemplated by this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(j)           Shareholder Claims.  No shareholder, and to the knowledge of TTS
and Shareholder, no officer, member, employee or consultant of TTS or any
Subsidiary has any claim or claims against TTS or any of its Subsidiaries, and
to the knowledge of TTS and Shareholder, TTS is not obligated or liable to any
such persons in any way or for any amounts except compensation due to employees
in the ordinary course of business and except as disclosed in the Financial
Statements.
 
(k)           Financial Statements.
 
(i)           Purchaser acknowledges receipt of the following Financial
Statements for TTS: (A) audited balance sheets, income statements and cash flow
statements for each of the two years ended December 31, 2008, and December 31,
2009; and (B) unaudited interim balance sheet items reflecting billed and
unbilled accounts receivable of TTS as of March 31, 2010.  The Financial
Statements have been prepared on a consistent basis throughout the periods
covered thereby and present fairly the revenues related to the business of TTS
as of such dates; provided, however, the unaudited interim balance sheet
referenced in Section 3.3(k)(ii) above, is subject to the absence of footnote
disclosure, off balance sheet activity, related party activity and year-end
adjustments.
 
(ii)           TTS has no liabilities associated with any of its assets or
business, contingent or otherwise, that are not reflected on the Financial
Statements.  Except as reflected on the Financial Statements, and except as set
forth on Section 3.3(k) of the Seller Disclosure Schedule, TTS  has no
indebtedness for money borrowed or for the deferred purchase price of property
or services, capital lease obligations, conditional sale or other title
retention agreements relating to any of its assets or its business.  Except as
set forth on Section 3.3(k) of the Seller Disclosure Schedule, TTS and/or
Shareholder are not guarantors or otherwise liable for any liability or
obligation of any other person or entity for any matter which relates to or
affects or shall affect the assets or the business of TTS.
 
(l)           Insolvency.  No insolvency proceedings of any character, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting the business or any assets of TTS
or any Subsidiary are pending or to the knowledge of TTS or Shareholder are
threatened, and neither TTS nor Shareholder has made any assignment for the
benefit of creditors, or taken any other action which would constitute the basis
for the institution of such insolvency proceedings.
 
 
 
14

--------------------------------------------------------------------------------

 

 
(m)           Taxes and Tax Returns.
 
(i)           TTS and each Subsidiary have filed when due, within the time and
in the manner prescribed by law, Returns required to be filed by them with the
appropriate federal, state and local governmental authorities, and to the
knowledge of TTS and Shareholder, such returns are true, correct and complete in
all material respects and accurately reflect the taxes payable.  All material
federal, state, county and local franchise, sales, use, excise, ad valorem,
property, payroll and employment, income, and other taxes which are due and
payable have been duly paid; and no reserves for unpaid taxes have been set up
or are required on the basis of the facts and in accordance with past accounting
practices, consistently applied, except as reflected in the Financial Statements
or that have arisen after the date of the Financial Statements, in the ordinary
course of business.
 
(ii)           There are no unpaid assessments or to the knowledge of TTS and
Shareholder proposed assessments of federal income taxes pending against TTS or
any Subsidiary; no deficiency for any taxes has been proposed, asserted or
assessed against TTS or any Subsidiary which has not been resolved and paid in
full; there are no liens for taxes upon the assets of TTS or any Subsidiary,
except for taxes not yet due and payable; and there are no federal, state or
local tax audits or other administrative proceedings or court proceedings
pending or, to the knowledge of TTS and Shareholder threatened against TTS or
any Subsidiary with respect to any taxes or Returns.
 
(iii)           There are no outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
taxes or Returns that have been given by TTS or any Subsidiary.
 
(iv)           TTS and each Subsidiary have complied, and until the Closing Date
will continue to comply, with all applicable laws, rules and regulations
relating to the payment and withholding of taxes, and have, within the time and
in the manner prescribed by law, withheld from employee wages and paid over to
the proper governmental authorities, all amounts required to be so withheld and
paid over under all applicable laws.
 
(v)           TTS has been a validly electing ‘S’ Corporation within the meaning
of Sections 1361 and 1362 of the Internal Revenue Service Code of 1986, as
amended (“Code”).  TTS currently has and has always had one class of stock for
purposes of Section 1361 of the Code.
 
(vi)           To the knowledge of TTS and Shareholder, TTS does not have any
tax liabilities (whether due or to become due) with respect to the income,
property and operations of TTS that relate to any pre-closing tax period, except
for tax liabilities that have arisen after December 31, 2009, in the ordinary
course of business.
 
(n)           Accounts Receivable.  All the accounts receivable of TTS and each
Subsidiary reflected in the Financial Statements have been collected or are good
and collectible in the aggregate recorded amounts thereof (less a reasonable
amount for doubtful accounts as reflected in the Financial Statements) and can
reasonably be anticipated to be paid in full after good faith collection
efforts, except as such collection may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws from time to time in effect which
affect creditors’ rights generally and by legal and equitable limitations or
availability of specific remedies.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(o)           Inventory.  All of the inventory of TTS and of each Subsidiary
reflected in the Financial Statements was in existence as of the date thereof
and available for sale thereafter in the ordinary course of business.  All such
inventory and all inventory items acquired since December 31, 2009, are of good
and merchantable quality and are usable or saleable in the ordinary course of
TTS's (or its Subsidiary’s) business except for damage or deterioration
adequately covered by insurance or by claims against financially responsible
third parties.  Such inventories, excluding obsolete inventory, were valued at
the lower of cost or net realizable value and were determined in accordance with
generally accepted accounting principles consistently applied.
 
(p)           Intellectual Property.  Schedule 3.3(p) of the Seller Disclosure
Schedule sets forth a list and description of all of the intellectual property
(patents, trademarks, service marks, copyrights, trade secrets, and all other
proprietary assets and rights, whether or not registered) of TTS.  Except as set
forth on Schedule 3.3(p) of the Seller Disclosure Schedule, TTS has no
Intellectual Property, and TTS does not require any such Intellectual Property
in connection with the conduct of its business as presently conducted.  With
respect to all of the Intellectual Property listed on Section 3.3(p) of the
Seller Disclosure Schedule: (i) TTS owns and possesses all right, title and
interest in and to such Intellectual Property; (ii) no claim by any third party
contesting the validity, enforceability, use or ownership of any of the
Intellectual Property has been made, or is currently outstanding; (iii) neither
TTS nor Shareholder has received any notice of, nor are they aware of, any facts
which would indicate a likelihood of any infringement or misappropriation by or
conflict with, any third party of any such Intellectual Property owned by TTS;
(iv) neither TTS nor Shareholder has received any notice from a third party
alleging any infringement, misappropriation or conflict with the intellectual
property rights of any such third party, including, without limitation, any
demand, request or offer that TTS license rights from a third party; (v) the
Intellectual Property constitutes all intellectual property necessary for the
operation of TTS’s business as currently conducted, and neither TTS nor
Shareholder is aware of any infringement, misappropriation or conflict which
will occur as a result of the continued operation of the business as currently
conducted; and (vi) the Intellectual Property is free and clear of all liens,
claims, security interests or other encumbrances of any kind.
 
(q)           Employee Benefit Plans.  Except as set forth on Section 3.3(q) of
the Seller Disclosure Schedule, TTS does not have any employee benefit plans
covering its employees, or any collective bargaining or union agreements to
which TTS is a party.  Any qualified pension and/or profit sharing plans adopted
or maintained by TTS comply with the provisions of the Employment Retirement
Security Act of 1974, as amended (''ERISA''), and TTS has made all contributions
required to be made by it to the trusts related thereto.  TTS is not a party to
any multi-employer pension or other employee benefit plan.  No event which
constitutes a "reportable event" as defined in Section 4043 of ERISA has
occurred with respect to any employee benefit plan maintained by TTS or on
behalf of its employees.
 
(r)           Employment Agreements.  Except as identified on Section 3.3(r) of
the Seller Disclosure Schedule, neither TTS nor any Subsidiary has any written
or oral employment agreements with any of its employees.  TTS and each
Subsidiary have timely paid all withholding, FICA and other taxes required to be
paid by it on behalf of its employees.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(s)           Employment Practices.  Neither TTS nor Shareholder has received
notice that TTS is not in substantial compliance with any federal or state law
respecting employment or employment practices, terms and conditions of
employment, and wages and hours.  TTS has not engaged and is not currently
engaged in any unfair labor practice.  There are no collective bargaining
agreements which restrict TTS or Shareholder from carrying out the terms of this
Agreement and the Ancillary Agreements; and to the knowledge of TTS and
Shareholder, TTS does not have any contract with any of its employees which
cannot be terminated without penalty on ten (10) days' notice or less.  Any
existing employment arrangements, including without limitation, any existing
employment or consulting agreements with Gingo, Kruse and Waddle, and any other
agreements between TTS and Shareholder pertaining to Shareholder’s employment or
entitlement to any employment benefits, will be terminated at or prior to
Closing.
 
(t)           Material Contracts.  Except contracts, agreements or instruments
that can be terminated on notice of thirty (30) days or less without liability
to TTS and except contracts, agreements or instruments providing for the future
or ongoing purchase, maintenance, acquisition, sale, or furnishing of materials,
inventory, supplies, or merchandise for less than $50,000, TTS does not have any
material obligations, rights or benefits under, and is not bound by or a party
to, any contracts, agreements, or instruments other than those described in
Section 3.3(t) of the Seller Disclosure Schedule.  There is no action, suit, or
other litigation proceeding threatened or pending in any court or tribunal or
before any Governmental Body with respect to any contract or agreement to which
TTS, any Subsidiary and/or Shareholder are a party.  TTS is not in breach of or
default in any of its obligations under any contract, agreement, or instrument,
or, to the knowledge of Shareholder, is any other party in material default in
any of its obligations under any contract, agreement, or instrument materially
affecting TTS.  TTS has not waived any material right under or with respect to
any contract, agreement, or instrument.  Each contract and agreement is in full
force and effect and, except to the extent described in Section 3.3(t) of the
Seller Disclosure Schedule, following the Closing, TTS shall continue to
exercise all of TTS’s rights under said contracts and agreements to the same
extent TTS would have been able to had the transactions contemplated by this
Agreement not occurred, and without the payment of any amounts or consideration
due to the sale of Shares described in Article I of this Agreement, and without
any changes in the rights or obligations to TTS in the contracts and agreements.
 
(u)           Insurance.  All insurance policies under which TTS, any
Subsidiary, and any of their respective assets, officers, directors and
employees are insured are listed in Section 3.3(u) of the Seller Disclosure
Schedule.  All premiums payable under all such policies have been fully and
timely paid, and to the knowledge of TTS and Shareholder, TTS is otherwise in
compliance with the terms of all such policies, and all such policies are
currently in effect and enforceable.  With respect to all such policies, neither
TTS nor Shareholder has received notice of: (i) any refusal of coverage or any
notice that a defense will be afforded with reservation of rights, or (ii) any
cancellation or any other indication that an insurance policy is no longer in
full force or effect, or will not be renewed, or that the insurer of any policy
is not willing or able to perform its obligations thereunder.
 
 
 
 
17

--------------------------------------------------------------------------------

 

 
(v)           Absence of Certain Events.  Since December 31, 2009, TTS has not:
(a) incurred any obligation or liability, whether absolute or contingent, except
obligations and liabilities incurred in the ordinary course of its business; (b)
discharged or satisfied any lien or encumbrance or paid any obligation or
liability, whether absolute or contingent, other than current liabilities having
become due and payable since December 31, 2009, in the ordinary course of its
business, and obligations and liabilities under contracts referred to in Section
3.3(t) of the Seller Disclosure Schedule; (c) made or agreed to make any wage,
salary, or employee benefit increases for full-time employees; (d) made any
loans or guarantees to or for the benefit of any of its officers, directors,
employees, or any members of their immediate family; (e) sold or transferred any
of its tangible or intangible assets or canceled any debts or claims, except, in
each case, in the ordinary course of business; (f) sold, assigned, or
transferred any trademark or trade name; (g) suffered any material losses or
waived any right of substantial value other than in the ordinary course of
business; (h) suffered any loss, damage, or destruction to any of its properties
due to fire or other casualty whether or not insured, which loss, damage, or
destruction materially and adversely affects its business, properties or
operations; (i) issued or sold or agreed to issue or sell any shares of its
capital stock or any other securities or reclassified or agreed to reclassify
its capital stock; (j) mortgaged, pledged, or subjected to lien, charge or other
encumbrance any of its tangible or intangible assets, except the lien of current
real and personal property taxes not yet due and payable, or purchase money or
similar liens incurred in the ordinary course of business; (k) made or agreed to
make capital expenditures in excess of $50,000; (l) declared or paid a dividend
or transferred property or loaned any money or agreed to loan money to any of
its directors or officers, except as disclosed in Section 3.3(v) of the Seller
Disclosure Schedule; (m) amended its Articles of Incorporation or Bylaws; (n)
conducted its business otherwise than in its ordinary and usual manner; or (o)
become aware of an event, transaction, or circumstance which does or could
materially adversely affect its condition (financial or otherwise), assets,
liabilities, earnings, business, or operations.
 
(w)           No Untrue Statements.  Neither this Agreement nor any of the
Schedules or Exhibits annexed hereto contains any untrue statement of any
material fact or omits to state any material fact required to be stated herein
or therein, or necessary in order to make the statements contained herein or
therein not misleading.  To the best knowledge of Shareholder, there is no fact
which materially adversely affects, or in the future may materially adversely
affect, the business or prospects or condition (financial or otherwise) of TTS,
any Subsidiary, or any of their respective properties or assets, which fact has
not been set forth herein or in the Schedules or Exhibits annexed hereto.
 
(x)           Condition of Equipment.  All of the equipment of TTS and each
Subsidiary is in good condition and repair, and to the best of Shareholder's
knowledge, the building and the equipment are in conformity with all applicable
ordinances and regulations, building, zoning, and other laws.  Shareholder
agrees to cause TTS and each Subsidiary to continue to maintain all of its
assets in conformity with present practices and cause TTS and each Subsidiary to
continue to carry its existing insurance on such assets up through the date of
Closing.
 
(y)           Conduct of Business; Licenses.  Except as set forth in Section
3.3(y) of the Seller Disclosure Schedule, the conduct of TTS's business is not
dependent on any governmental or private license, permit or other authorization,
and the consummation of the transactions contemplated by this Agreement will not
terminate or adversely affect any such license, permit, or authorization.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(z)           Directors and Officers; Banks.  Section 3.3(z) of the Seller
Disclosure Schedule contains a true and complete list as of the date of this
Agreement showing: (i) all of the directors and officers of TTS and each
Subsidiary; (ii) the names of each bank in which TTS and each Subsidiary have an
account or safe deposit box, and the names of all persons authorized to draw
thereon or to have access thereto; and (iii) the names of all persons holding a
power of attorney from TTS or any Subsidiary.


(aa)           Work in Process.  All work in process meets all required work
quality standards and policies, and all work has been performed in compliance
with all contract requirements.  There is no pending action, suit, proceeding or
hearing, or to the knowledge of TTS or Shareholder, any current reasonable basis
for any present or future action, suit, proceeding, hearing, investigation,
charge, complaint, claim or demand, by any client with respect to any such work
giving rise to any liability for any damages in connection therewith.  No work
in process is subject to any guaranty, warranty or other indemnity except to the
extent specifically set forth in the applicable contract.  Shareholder is not
aware of any default under, non-performance, substandard performance or other
adverse condition affecting any such contracts pursuant to which the work is
being performed.
 
(bb)           No Broker’s Fee.  Except as set forth in Section 3.3(bb) of the
Seller Disclosure Schedule, neither TTS nor Shareholder has employed any broker,
finder or agent, nor otherwise become in any way obligated for any broker's or
finder's fee, or any similar fee with respect to the transactions contemplated
by this Agreement.


(cc)           Powers of Attorney.  There are no outstanding powers of attorney
executed on behalf of TTS or any of its Subsidiaries.


(dd)           Books and Records.  To the knowledge of TTS or Shareholder, the
books and records of TTS: (a) are accurate in all material respects; (b) have
been maintained in accordance with applicable laws; and (c) at all times have
been in the possession of said corporation or under its control.


(ee)           Environmental Matters.  To the knowledge of TTS or Shareholder,
TTS and each Subsidiary has complied in all material respects with and is in
material compliance with all fEnvironmental Laws applicable to it, its business
or assets.  Neither TTS, any Subsidiary, nor Shareholder has received any
written or oral notice, report or other information regarding any actual or
alleged violation of any Environmental Law.


(ff)           Absence of Questionable Payments.  Neither TTS nor any director,
officer, agent, employee or other person acting on behalf of TTS or any
Subsidiary, has used, to the knowledge of TTS or Shareholder, any of the funds
of TTS’s or any Subsidiary’s business for any improper or unlawful
contributions, payments, gifts or entertainment, or made any improper or
unlawful expenditures relating to political activity to any government official
or other person, in connection with the operation or conduct of the
corporation’s business.  With respect to the business of the corporation, TTS
has adequate financial controls to prevent such improper or unlawful
contributions, payments, gifts, entertainment or expenditures.  Neither TTS nor
any director, officer, agent, employee or other person acting on behalf of the
corporation, has accepted or received, to the knowledge of TTS or Shareholder,
any improper or unlawful contributions, payments, gifts or expenditures in
connection with the operation or conduct of the business of the corporation.
 
 
 
 
19

--------------------------------------------------------------------------------

 

 
(gg)           Customers and Suppliers.  To the best knowledge of TTS and
Shareholder, no customer, client or supplier of TTS intends to terminate or
modify its relationship with TTS either prior to the Closing or as a result of
the consummation of the transactions contemplated by this Agreement.


(hh)           Complete Copies of Materials.  TTS and Shareholder have delivered
or made available to Purchaser prior to the date of Closing true and complete
copies of each existing document that has been requested by Purchaser or its
counsel.
 
ARTICLE IV
Covenants
 
4.1           Conduct of Business Pending Closing.  TTS and Shareholder agree
that from December 31, 2009, the date of execution of the Letter of Intent, and
continuing thereafter through the Closing Date:
 
(a)           Access.  TTS and Shareholder shall afford to Purchaser and its
representatives: (i) full and complete access to TTS’s and its Subsidiary’s
personnel, professional advisors, facilities, properties, contracts, books and
records, and all other documents and data; (ii) furnish Purchaser and its
representatives with copies of all such contracts, books and records, and other
existing documents and data as they may reasonably request; and (iii) furnish
Purchaser and its representatives with such additional financial, operating and
other data and information as they may reasonably request, in each case relating
to the business and/or assets of TTS and its Subsidiaries.  No information or
knowledge obtained in any investigation pursuant to this Section 4.1(a) shall
affect or be deemed to modify any representation or warranty contained in this
Agreement or the conditions to the obligations of the parties to consummate the
transactions contemplated by this Agreement, unless such information or
knowledge is included in the terms of this Agreement or made a part of the
Seller Disclosure Schedule.
 
(b)           Certain Events; Employees.  Except as otherwise expressly
permitted by this Agreement, neither TTS nor Shareholder shall take any action,
or fail to take any action, as a result of which any of the changes or events
described in Section 3.3(v) would occur.  In addition, TTS shall not pay,
promise or award to any of its employees or to Shareholder any bonus, salary or
benefit continuation, severance, retirement, retiree medical or other
post-termination benefit, change in control benefit, increase in salary or other
compensation, stock option, stock or other equity-based compensation or
acceleration in the vesting of the same which would become an obligation of
Purchaser as of the Closing Date.
 
(c)           Operation of Business.  Except as otherwise allowed or required
pursuant to the terms of this Agreement, TTS and Shareholder shall conduct the
operation of the corporation’s business in the ordinary course of business
consistent with past practice (the “Ordinary Course of Business”), including,
without limitation, the following:
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
(i)            Pay the debts and taxes of the business when due;
 
(ii)            Pay or perform all other obligations of the business when due;
 
(iii)            Use their best efforts to preserve intact the current business
and work backlog of future business of TTS, and maintain TTS’s good relations
and goodwill with its clients, customers, suppliers, licensors, licensees,
landlords, trade creditors, employees, agents and others having relationships
with TTS relating to its business, with the goal of preserving unimpaired the
goodwill and ongoing business of TTS as of the Closing;
 
(iv)            Retain the services of TTS’s key employees, consultants and
agents on the same terms and conditions existing as of the date of this
Agreement, and refrain from granting, declaring or committing to pay any bonuses
or other additional compensation to such persons outside the Ordinary Course of
Business;
 
(v)           Refrain from allotting, issuing, transferring, pledging or
encumbering any shares of TTS’s capital stock, and refrain from issuing,
granting or authorizing any options, warrants, convertible securities, or any
other securities or ownership rights in TTS or in any Subsidiary;
 
(vi)           Except as allowed by Section 4.8, refrain from declaring, setting
aside or paying any dividend, stock or otherwise, or making any other
distribution or payment with respect to the corporation’s capital stock (whether
in cash or in kind), or redeem, repurchase, or otherwise acquire any of its
capital stock;
 
(vii)           Not do or cause to be done anything that would cause any
representation or warranty in Section 3.3 to be untrue or inaccurate if made at
the time, except as otherwise permitted by this Agreement;
 
(viii)           Refrain from entering into or executing any binding contracts,
including any renewal of existing agreements, in excess of $10,000 for any
single contract, and not enter into any binding contract or agreement with any
client for the provision of services with respect to the business in excess of
$20,000 (where the contract or agreement involves performance of services after
the Closing Date), without first obtaining the written consent of Purchaser;
 
(ix)            Keep and maintain the corporation’s properties, facilities and
equipment in good condition, repair and working order in accordance with good
business practices and maintain all insurance with respect thereto, and use
commercially reasonable, best efforts to maintain the current value of the
corporation’s assets and, in the event of any damage to or destruction of any of
the foregoing prior to the Closing Date, promptly replace, repair or restore the
same;
 
(x)            Refrain from issuing any note, bond or other debt security, or
creating, incurring, assuming or guaranteeing any indebtedness for borrowed
money or capitalized lease obligation;
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(xi)            Refrain from granting any security interest or permitting any
liens on, or allotting, transferring, encumbering or issuing any other interest
or rights in or to any of its properties or assets;
 
(xii)            Maintain its books and records in the Ordinary Course of
Business;
 
(xiii)            Promptly report to Purchaser any event or occurrence not in
the Ordinary Course of Business or any material event involving the business or
employees of TTS or its Subsidiaries; and
 
(xiv)           Furnish to Purchaser monthly Financial Statements of TTS.
 
4.2           Approval of TTS Shareholders.  TTS and Shareholder shall take all
necessary action required under the applicable general and corporation laws of
Oregon, and the Articles of Incorporation and Bylaws of TTS, to obtain the
necessary approval and adoption of this Agreement by the Board of Directors and
shareholders of TTS, whether by calling a special meeting for that purpose or by
unanimous written consent if so permitted under the Articles of Incorporation,
Bylaws and state law applicable to TTS.
 
4.3           Approval of Purchaser’s Board of Directors and
Shareholders.  Purchaser shall take all necessary action required under the
Nevada Revised Statutes (“NRS”), Purchaser’s Articles of Incorporation and
Bylaws, to obtain the necessary approval and adoption of this Agreement by its
Board of Directors and, if required, its shareholders, whether by way of calling
a special meeting or by unanimous written consent if so permitted under
Purchaser’s Articles of Incorporation, Bylaws and the NRS.
 
4.4           Third Party Consents.  Each party to this Agreement shall use its
best efforts to obtain, as soon as reasonably practicable, all permits,
authorizations, consents, waivers and approvals from all third parties and/or
governmental authorities necessary to consummate this Agreement and the
transactions contemplated hereby.  TTS, Shareholder and Purchaser each shall
cooperate with and promptly furnish information to the other party hereto in
connection with obtaining any such consents and approvals.  Any out-of-pocket
expenses related to the foregoing shall be borne by the party incurring such
expense.
 
4.5           Confidentiality.  Each of the parties to this Agreement agrees
that the information obtained in any investigation pursuant to Section 4.1(a) or
any other provision of this Agreement, or pursuant to the negotiation and
execution of this Agreement, or the effectuation of the transactions
contemplated by this Agreement, shall be governed by the confidentiality
provisions of the Letter of Intent dated November 11, 2009. and the terms of the
Confidentiality Agreement between the parties dated December 12, 2008.  The
obligations of the parties thereunder shall survive the Closing of the
transactions contemplated by this Agreement.
 
4.6           Exclusivity.  From and after the date of this Agreement until the
earlier to occur of the Closing Date or termination of this Agreement pursuant
to its terms, TTS and Shareholder shall not, and shall cause TTS’s directors,
officers, employees, financial advisors, agents and affiliates not to, directly
or indirectly: (a) solicit or encourage submission of any Acquisition Proposal
(as defined below) by any person, entity, or group (other than Purchaser and its
affiliates, agents and representatives); or (b) participate in any discussions
or negotiations with, or disclose any information concerning TTS or its business
to, or afford access to the properties, books or records of TTS, or otherwise
assist or facilitate, or enter into any agreement or understanding with, any
person, entity or group in connection with any Acquisition Proposal.  For
purposes of this Agreement, an “Acquisition Proposal” means any proposal or
offer relating to: (i) any merger, consolidation, sale or license of all, a
portion of, or substantially all of the assets or stock of TTS (other than sales
or licenses of assets or inventory in the Ordinary Course of Business or as
permitted by this Agreement); or (ii) investments in or sales by TTS or
Shareholder of any capital stock or other securities of TTS or any
Subsidiary.  TTS and Shareholder shall immediately cease any and all existing
activities, discussions or negotiations with any parties conducted heretofore
with respect to any of the foregoing.  TTS and Shareholder shall promptly (A)
notify Purchaser if TTS or Shareholder receives any proposal or written inquiry
or written request for information in connection with an Acquisition Proposal or
potential Acquisition Proposal, and (B) notify Purchaser of the significant
terms and conditions of any such Acquisition Proposal, including the identity of
the party making an Acquisition Proposal.  In addition, from and after the date
of this Agreement until the earlier to occur of the Closing Date or termination
of this Agreement pursuant to its terms, TTS shall not, and shall cause its
directors, officers, employees, shareholders, financial advisors, agents and
affiliates not to, directly or indirectly, make or authorize any public
statement, recommendation or solicitation in support of any Acquisition Proposal
made by any person, entity or group (other than Purchaser).
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
4.7           Public Disclosure.  Unless otherwise required by law (including,
without limitation, applicable securities laws), TTS and Shareholder shall not
issue any statement or communication to any third party (whether or not in
response to an inquiry) regarding the subject matter of this Agreement or the
transactions contemplated by this Agreement, including if this Agreement is
terminated and the reasons therefor, without the prior consent of Purchaser,
which consent shall not be unreasonably withheld.
 
4.8           Tax Distribution for Shareholder.
 
(a)           Within ten (10) days after the last income tax Return of TTS for
the taxable year ending on or immediately prior to the Closing Date has been
prepared, the Shareholder shall prepare and deliver to the Purchaser a statement
(the “Shareholder Tax Statement”) reflecting the amount of income taxes owed by
the Shareholder (as defined as “Shareholder Taxes” below) as a result of
Shareholder taking into account TTS’s items of income, loss, deduction, or
credit, and nonseparately computed income or loss under applicable tax law
(e.g., Section 1366 of the Code) for the time period starting on January 1,
2010, and ending on or immediately prior to the Closing Date.
 
(b)           Within ten (10) days following the receipt of the Shareholder Tax
Statement, the Purchaser shall deliver written notice to the Shareholder of any
dispute that the Purchaser has with respect to the Return or the preparation or
content of the Shareholder Tax Statement.  In the event that the Purchaser does
not notify the Shareholder of a dispute with respect to the Shareholder Tax
Statement within such ten (10) day period, such statement shall be deemed final,
conclusive, and binding on the parties.  In the event of such notification of a
dispute, the Purchaser and the Shareholder shall negotiate in good faith to
resolve any such dispute.  If the Purchaser and the Shareholder, notwithstanding
such good faith effort, fail to resolve such dispute within ten (10) days after
the Purchaser advises the Shareholder of the Purchaser’s objections, then the
Purchaser and the Shareholder shall submit such dispute for arbitration to a
nationally recognized accounting firm mutually, agreeable to the Purchaser and
the Shareholder (the “Accounting Firm”).  All determinations relating to such
dispute made by the Accounting Firm shall be final, conclusive, and binding on
the parties.  The Purchaser, on the one hand, and the Shareholder, on the other
hand, shall share the fees and expenses of the Arbitration Firm in inverse
proportion to the extent to which their respective positions, on an aggregated
basis, are sustained by the Arbitration Firm.  “Shareholder Taxes” shall equal
45% of the income of the Shareholder as a result of such Shareholder taking into
account TTS’s items of income, loss, deduction, or credit, and nonseparately
computed income or loss under applicable tax law (e.g., Section 1366 of the
Code) reflected on the Shareholder Tax Statement that has become final, binding
and conclusive pursuant to this Section 4.8(b).
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
(c)           The Purchaser or TTS shall pay or cause to be paid to the
Shareholder by bank wire transfer of immediately available funds (or such other
mutually acceptable means), to the account designated in writing by the
Shareholder to the Purchaser, an aggregate amount in cash equal to the
Shareholder Taxes.  Any payment required by this Section 4.8 shall be made
within ten (10) business days from the date on which the amount of Shareholder
Taxes is determined pursuant to Section 4.8(b).
 
4.9           Information and Reporting.  The parties to this Agreement agree to
deliver all necessary and appropriate information to one another to allow proper
and consistent reporting of this transaction and filing of
Returns.  Furthermore, the parties to this Agreement agree that Purchaser will
be responsible for the preparation and filing of all Returns required for TTS
for years ending after December 31, 2009, and that all such Returns of TTS (i)
will be consistent with prior reporting practice of TTS, and (ii) will not
change, propose changes, or imply necessary changes to prior Returns of TTS.
 
4.10           Required Securities Filing.  Purchaser will cause to be filed all
notices, reports or other documents required to be filed under the securities
laws and regulations thereunder of the United States and any state or other
jurisdiction thereof in connection with the offer, sale and issuance of the
Common Shares.
 
ARTICLE V
Conditions to Closing
 
5.1           Conditions to Each Party’s Obligation to Close.  The respective
obligations of each party to consummate and close the transactions contemplated
by this Agreement shall be subject to the fulfillment of all of the following
conditions precedent at or prior to the Closing Date:
 
(a)           This Agreement shall have been approved by the respective Boards
of Directors of TTS and Visualant, as well as by all of the shareholders of TTS
and if required, by the shareholders of Purchaser;
 
(b)           No action or proceeding shall have been instituted in which an
order or decree has been entered restraining, enjoining, prohibiting or
invalidating the transactions contemplated by this Agreement; and

 
 
24

--------------------------------------------------------------------------------

 
 
 
(c)           All governmental and other third party consents and approvals, if
any, necessary to permit the consummation of the transactions contemplated by
this Agreement shall have been received.
 
5.2           Conditions to Obligations of Seller to Close.  The obligation of
Shareholder and TTS to consummate and close the transactions contemplated by
this Agreement are subject to the fulfillment of all of the following conditions
precedent at or prior to the Closing Date, any one or more of which may be
waived in whole or in part by Shareholder in writing:
 
(a)           The representations and warranties of Purchaser contained herein
shall be true and correct in all material respects on the Closing Date with the
same force and effect as though such representations and warranties had been
made on and as of the Closing Date.
 
(b)           Purchaser shall have performed and complied with all covenants,
conditions and obligations of this Agreement required to be performed or
complied with by Purchaser on or before the Closing Date.
 
(c)           Purchaser shall have delivered to Shareholder a certificate
executed by the President of Purchaser to the effect that, as of the Closing
Date: (i) all representations and warranties made by Purchaser under this
Agreement are true and complete, and (ii) all covenants, obligations and
conditions of this Agreement to be performed by Purchaser on or before such date
have been so performed.
 
(d)           Each time that the Purchaser proposes to register a public
offering solely of Visualant common stock (not including an offering of common
stock issuable upon conversion or exercise of other securities), other than
pursuant to a Registration Statement on Form S-4 or Form S-8 or similar or
successor forms (collectively, "Excluded Forms"), the Purchaser shall promptly
give written notice of such proposed registration to Seller, which shall offer
Seller the right to request inclusion of any of Seller’s Common Shares in the
proposed registration:
 
(i)           Seller shall have thirty (30) days or such longer period as shall
be set forth in the notice from the receipt of such notice to deliver to the
Purchaser a written request specifying the number of shares of his Common Shares
that Seller intends to sell and the Seller's intended plan of disposition.
 
(ii)           In the event that the proposed registration by the Purchaser is,
in whole or in part, an underwritten public offering of securities of the
Purchaser, any request under this Section 5.2(d) may specify that the Common
Shares be included in the underwriting on the same terms and conditions as the
shares of common shares, if any, otherwise being sold through underwriters under
such registration.
 
(iii)           Upon receipt of a written request pursuant to Section 5.2(d),
the Purchaser shall promptly use its best efforts to cause all such Common
Shares to be registered, to the extent required to permit sale or disposition as
set forth in the written request.
 
(iv)           Notwithstanding the foregoing, if the managing underwriter of an
underwritten public offering, determines and advises in writing that the
inclusion of all of Seller’s Common Shares proposed to be included in the
underwritten public offering, together with any other issued and outstanding
shares of common stock proposed to be included therein by holders other than the
Seller (such other shares hereinafter collectively referred to as the "Other
Shares"), would interfere with the successful marketing of the securities
proposed to be included in the underwritten public offering, then the number of
such shares to be included in such underwritten public offering shall be
reduced, and shares shall be excluded from such underwritten public offering in
a number deemed necessary by such managing underwriter, first by excluding
shares held by the directors, officers, employees and founders of the Purchaser,
and then, to the extent necessary, by excluding Seller’s Common Shares
participating in such underwritten public offering, pro rata based on the number
of shares of Common Shares Seller and each such holder of Other Shares proposed
to include.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
(v)           If and whenever the Purchaser is under an obligation pursuant to
the provisions of this Section 5.2(d) to use its best efforts to effect the
registration of any Common Shares, the Purchaser shall, as  expeditiously as
practicable:
 
(A)           prepare and file with the Commission a Registration Statement (as
required by the SEC and the Securities Act) with respect to such Common Shares
and use its best efforts to cause such Registration Statement to become and
remain effective in accordance with this Section 5.2(d), keeping Seller advised
as to the initiation, progress and completion of the registration;
 
(B)           prepare and file with the Commission such amendments and
supplements to such Registration Statements and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all Common Shares and common shares covered
by such Registration Statement;
 
(C)           furnish to Seller such number of copies of any summary prospectus
or other prospectus, including a preliminary prospectus, in conformity with
the  requirements of the Securities Act, and such other documents as Seller may
reasonably request in order to facilitate the public sale or other disposition
of Seller’s Common Shares;
 
(D)           use its best efforts to register or qualify the Seller’s Shares
covered by such Registration Statement under the securities or blue sky laws of
such jurisdictions as Seller shall reasonably request and do any and all other
acts or things which may be necessary or advisable to enable such holder to
consummate the public sale or other disposition in such jurisdictions of such
registrable securities; provided however, that the Purchaser shall not be
required to consent to general service of process, qualify to do business as a
foreign corporation where it would not be otherwise required to qualify or
submit to liability for state or local taxes where it is not liable for such
taxes; and
 
(E)           at any time when a prospectus covered by such Registration
Statement is required to be delivered under the Securities Act, notify Seller of
the happening of any event as a result of which the prospectus included in such
registration, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing and, at the request of Seller, prepare, file and furnish to Seller a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statement therein not misleading in light of
the circumstances then existing.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(F)           the Purchaser shall pay all registration expenses incurred by the
Purchaser in complying with this Section 5.2(d); provided however that all
underwriting discounts and selling commissions applicable to the Seller’s Shares
covered by registrations effected pursuant to this section shall be borne by the
Seller, in proportion to the number of shares sold by all such seller or sellers
of common shares.
 
5.3           Conditions to Obligations of Purchaser to Close.  The obligation
of Purchaser to consummate and close the transactions contemplated by this
Agreement is subject to the fulfillment of all of the following conditions
precedent at or prior to the Closing Date, any one or more of which may be
waived in whole or in part by Purchaser in writing:
 
(a)           The representations and warranties of TTS and Shareholder
contained herein shall be true and correct in all material respects on the
Closing Date with the same force and effect as though such representations and
warranties had been made on and as of the Closing Date.
 
(b)           TTS and Shareholder shall have performed and complied with all
covenants, conditions and obligations of this Agreement required to be performed
or complied with by them on or before the Closing Date.
 
(c)           TTS and Shareholder shall have delivered to Purchaser a
certificate executed by Shareholder and the President and Secretary of TTS to
the effect that, as of the Closing Date: (i) all representations and warranties
made by TTS and Shareholder under this Agreement are true and complete, and
(ii) all covenants, obligations and conditions of this Agreement to be performed
by TTS and Shareholder on or before such date have been so performed.
 
(d)           Purchaser shall have completed, to its satisfaction in its sole
discretion, the investigation, evaluation and diligence review (whether
financial, legal or other) of TTS and its Subsidiaries, their respective
businesses, operations, properties and assets, and any other matter, liability
or concern in connection with TTS and its Subsidiaries.
 
(e)           The Employment Agreements referenced in Section 2.1 in
substantially the form attached hereto as Exhibits D, E and F, and all other
Ancillary Agreements referenced in Article II of this Agreement, shall be
executed by Shareholder, Krause and Waddle.
 
(f)           The Bonderson Family Living Trust shall have fully released its
security interest in the TTS Shares and filed a UCC Termination Statement with
respect thereto.
 
(g)           Since the date of execution of this Agreement, there shall not
have occurred any event or condition of any character (including. without
limitation, any bankruptcy or similar legal or equitable proceeding), or any
damage, destruction, or loss (whether or not covered by insurance), that has had
or is reasonably likely to have a material adverse effect on the business,
properties, financial condition, or business prospects of TTS or any Subsidiary.
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(h)           Purchaser shall have taken all necessary action required under the
NRS, Purchaser’s Articles of Incorporation and Bylaws, to authorize and provide
for the issuance of the Common Shares to Seller, including any necessary
amendments to Purchaser’s Articles of Incorporation.
 
ARTICLE VI
Indemnification
 
6.1           General Indemnification Covenants.  Subject to the provisions of
Section 6.3 and Section 6.4, Shareholder shall indemnify, save and keep
Purchaser, its directors, officers, affiliates, and permitted assigns (the
“Indemnitees”), harmless from and against all liabilities, demands, claims,
actions or causes of action, assessments, losses, fines, penalties, costs,
damages and expenses, including reasonable attorneys’ fees (collectively,
“Damages”), asserted against or sustained or incurred by any of the Indemnitees
resulting from, arising out of or by virtue of: (a) any misrepresentation,
breach of any warranty or representation, or non-fulfillment of any agreement or
covenant on the part of TTS or Shareholder, whether contained in this Agreement,
any Exhibit or Schedule hereto.
 
6.2           Tax Indemnity.
 
(a)           Shareholder hereby agrees to protect, defend, indemnify and hold
harmless Purchaser and its officers, directors, affiliates, successors and
assigns, from and against any and all taxes of TTS, any Subsidiary of TTS, and
Shareholder with respect to any period (or any portion thereof) up to and
including the Closing Date, except for taxes of TTS and any Subsidiary which are
reflected as current liabilities for taxes that exist as of the Closing Date
(“Current Tax Liabilities”) on the Closing Balance Sheet, together with all
reasonable legal fees, disbursements and expenses incurred by Purchaser in
connection therewith.  Notwithstanding the foregoing provisions of this
Section 6.2(a), which contemplate taxes for TTS and any Subsidiary, the
obligations of Purchaser and TTS established by Section 4.8 and set forth in the
Shareholder Tax Statement and the Shareholder Tax shall not be subject to the
provisions of this Section 6.2.
 
(b)           Purchaser shall prepare and file any tax return of TTS which is
required to be filed after the Closing Date and which relates to any period (or
portion thereof) up to and including the Closing Date, and Purchaser shall,
within forty-five (45) days prior to the due date of any such return, deliver a
draft copy to Shareholder.  Within twenty (20) days of the receipt of any such
return, Shareholder may reasonably request changes, in which event Purchaser and
Shareholder shall attempt to agree on a mutually acceptable resolution of the
issues in dispute.  If a resolution is reached, such return shall be filed in
accordance therewith.  If a resolution is not reached, then at the expense of
Purchaser and Shareholder (such expense to be shared one-half by Purchaser and
one-half by Shareholder), such return shall be submitted to a firm of
independent certified public accountants selected by Purchaser and reasonably
acceptable to Shareholder, which shall be directed to resolve the issues in
dispute and prepare the return for filing.  As soon as is practicable after
notice from Purchaser to Shareholder at any time prior to the date any payment
for taxes attributable to any such return is due, provided such return is
prepared for filing in accordance with the foregoing, an amount equal to the
excess, if any, of: (i) taxes that are due with respect to any taxable period
ending on or before the Closing Date, or taxes that would have been due with
respect to a taxable period beginning before and ending after the Closing Date
if such period had ended on the Closing Date over (ii) the amount of such taxes
of TTS with respect to such taxable period which are reflected as Current Tax
Liabilities on the Closing Balance Sheet, shall be paid by Shareholder to
Purchaser in cash or by wire transfer within three (3) business days after
written demand therefor.  The foregoing obligation for taxes is applicable to
entity level taxes for TTS and any Subsidiary and does not include the tax
obligation of the Shareholder which is provided for at Section 4.8.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(c)           The indemnify provided for in this Section 6.2 shall be
independent of any other indemnity provision hereof and, anything in this
Agreement to the contrary notwithstanding, shall survive for the applicable
statutes of limitation, plus sixty (60) days, for the taxes referred to herein,
and any taxes subject to the indemnification for taxes set forth in this Section
6.2 shall not be subject to the provisions of Section 6.3 and Section 6.4
hereof.
 
6.3           Limitations on Indemnification.  The obligations of Shareholder
pursuant to Section 6.1 are subject to the following limitations: Shareholder
will not be liable for any Damages under Section 6.1 unless and until the
aggregate amount of such Damages for which Shareholder would otherwise be
responsible exceeds One Hundred Fifty Thousand U.S. Dollars ($150,000) (the
“Basket”).  If the aggregate amount of such Damages for which Shareholder is
responsible exceeds the Basket, then Shareholder will be responsible for the
amount of all such Damages, in excess of the Basket amount.  In no event,
however, shall the obligation of Shareholder to indemnify the Indemnitees
pursuant to Section 6.1 exceed the amount of the Purchase Price in the aggregate
for any claims made; provided, however, that the limitations set forth in this
Section 6.3 shall not apply to any indemnification obligations of Shareholder
under Section 6.2. Notwithstanding anything to the contrary in this Agreement,
the Purchaser agrees and acknowledges that (i) any matters disclosed,
incorporated by reference or deemed disclosed are exceptions to the Warranties
and Representations that the Purchaser is accepting as part of the transaction
(ii) TTS and Shareholder shall have no indemnification liability or any other
obligation  pursuant to this Agreement, including but not limited to this
Article VI, Indemnification, for these excluded and disclosed exceptions to the
warranties and representations disclosed, incorporated by reference or deemed
disclosed in the Seller’s Disclosure Schedules. Purchaser further agrees and
acknowledges that in order to prevail on any claim for damages of any kind or
nature that they must prove by clear and convincing evidence both that there was
a breach and that there was no disclosure, incorporation by reference or deemed
disclosure as an exception to the warranties and representations of this
Agreement. Notwithstanding anything to the contrary in this Agreement, any
proven claim for indemnification or damages against TTS and Shareholder shall
not become due and payable and no offset may be taken against amounts due to TTS
and Shareholder until after TTS and Shareholder have been paid in full under the
terms of this agreement.
 
6.4           Notice Requirements.  No party entitled to indemnification
hereunder shall be entitled to assert any right of indemnification under Section
6.1 unless such Indemnitee has given written notice to the party or parties
subject to an indemnification claim hereunder on or prior to the end of any
survival period set forth in Section 6.6.  If the Indemnitee gives such notice
on or prior to the end of the survival period, such Indemnitee shall continue to
have the right to be indemnified with respect to such pending indemnification
claim, notwithstanding the expiration of such survival period.
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
6.5           Procedures Regarding Third-Party Claims.
 
(a)           If a third party makes a claim against an Indemnitee for which
such Indemnitee intends to seek indemnification hereunder, such Indemnitee shall
notify the other party or parties against whom it intends to assert such
indemnification claim (in such context, an “Indemnifying Party”) in writing
reasonably promptly after the assertion against the Indemnitee of any claim by a
third party (a “Third-Party Claim”), but the failure or delay so to notify the
Indemnifying Party shall not relieve it of any obligation or liability that it
may have to the Indemnitee, except to the extent that the Indemnifying Party
demonstrates that its ability to defend or resolve such Third Party Claim is
materially and adversely prejudiced thereby.
 
(b)           Subject to the provisions of Section 6.5(d), the Indemnifying
Party shall have the right, upon written notice given to the Indemnitee within
thirty (30) days after receipt of the notice from the Indemnitee of any Third
Party Claim, to assume the defense or handling of such Third Party Claim, at the
Indemnifying Party's sole expense, in which case the provisions of Section
6.5(c) shall govern.
 
(c)           The Indemnifying Party shall select counsel reasonably acceptable
to the Indemnitee to conduct the defense or handling of such Third Party Claim,
and the Indemnifying Party shall defend or handle the same in consultation with
the Indemnitee, shall keep the Indemnitee timely apprised of the status of such
Third Party Claim, and shall not, without the prior written consent of the
Indemnitee, directly or indirectly assume any position or take any action that
would impose any obligation of any kind on or restrict the actions of the
Indemnitee.  The Indemnifying Party shall not, without the prior written consent
of the Indemnitee, which consent shall not be unreasonably withheld or delayed,
consent to entry of any judgment or administrative order, or enter into any
settlement or compromise intended to bind the Indemnitee that: (i) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to the Indemnitee of a release from all liability with respect to such Third
Party Claim, (ii) requires any admission of wrongdoing on the part of, or
payment of funds by, the Indemnitee, (iii) grants any injunctive or equitable
relief, or (iv) would, in the good faith judgment of the Indemnitee, be likely
to establish a precedential custom or practice that is materially adverse to the
continuing business interests of the Indemnitee.  The Indemnitee shall cooperate
with the Indemnifying Party and shall be entitled to participate in the defense
or handling of any Third Party Claim with its own counsel and at its own
expense.  Notwithstanding the foregoing, in the event the Indemnifying Party
fails to conduct the defense or handling of any Third Party Claim in good faith
after having assumed such defense or handling, then the provisions of Section
6.5(d) shall govern.
 
(d)           If the Indemnifying Party does not give written notice to the
Indemnitee within thirty (30) days after receipt of notice from the Indemnitee
of any Third Party Claim, of the Indemnifying Party's election to assume the
defense or handling of such Third Party Claim (or if the Indemnifying Party
fails to conduct the defense or handling of any Third Party Claim in good faith
after having assumed such defense or handling under Section 6.5(c) above), then
the Indemnitee may, at the Indemnifying Party's expense, select counsel in
connection with conducting the defense or handling of such Third Party Claim and
defend or handle such Third Party Claim in such manner as it may deem
appropriate; provided, however, that the Indemnitee shall keep the Indemnifying
Party timely apprised of the status of such Third Party Claim and shall not
settle such Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.  If the Indemnitee defends or handles such Third Party Claim, the
Indemnifying Party shall cooperate with the Indemnitee and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel and at its own expense.
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
(e)           If the Indemnitee intends to seek indemnification hereunder other
than for a Third Party Claim, then it shall notify the Indemnifying Party in
writing within forty-five (45) days after its discovery of facts upon which it
intends to make a claim for indemnification hereunder, but the failure or delay
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any obligation or liability that the Indemnifying Party may have to the
Indemnitee except to the extent that the Indemnifying Party demonstrates that
the Indemnifying Party's ability to defend or resolve such claim is adversely
affected thereby.
 
6.6           Survival Period.  Except as otherwise provided in Section 6.2 with
respect to the indemnification for tax liabilities, all representations,
warranties, covenants and agreements made by TTS and Shareholder contained in
this Agreement and in any Exhibit or Schedule hereto, shall survive the Closing
Date until the earlier of: (a) December 31, 2011, or (b) the expiration of the
applicable statute of limitations with respect to such matters.
 
6.7           Releases by Shareholder.  Shareholder hereby releases and
discharges Purchaser and its officers, directors, shareholders, employees,
agents and representatives from, and agrees and covenants that in no event will
Shareholder commence any litigation or other legal or administrative proceeding
against Purchaser or its officers, directors, shareholders, employees, agents or
representatives, whether in law or equity, relating to any claims or demands,
known and unknown, suspected and unsuspected, disclosed and undisclosed, for
damages, actual or consequential, past, present and future, arising out of or in
any way connected with Shareholder’s ownership of TTS stock prior to the Closing
Date, other than claims or demands arising out of the transactions contemplated
by this Agreement.
 
ARTICLE VII
Termination, Amendment and Waiver
 
7.1           Termination.  Except as provided in Section 7.2, this Agreement
may be terminated and the transactions contemplated hereby abandoned at any time
prior to the Closing Date:
 
(a)            By the mutual written agreement of Shareholder and Purchaser;
 
(b)            By either Shareholder or Purchaser if the Closing has not
occurred by the Closing Date (including any extension thereof); provided,
however, that the right to terminate this Agreement under this Section 7.1(b)
shall not be available to any party whose willful failure to fulfill any
covenant, obligation or condition under this Agreement or other breach of this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on the Closing Date;
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
(c)            By Purchaser if it is not in material breach of its obligations
under this Agreement and there has been a breach of any representation,
warranty, covenant or agreement contained in this Agreement on the part of TTS
or Shareholder and (i) TTS or Shareholder has not cured such breach within
fifteen (15) days after notice of such breach has been given by Purchaser to
Shareholder in accordance with Section 9.2; provided, however, that no cure
period shall be required for any such breach which by its nature cannot be
cured, and (ii) as a result of such breach, one or more of the conditions set
forth in Sections 5.1 and 5.3 would not be satisfied at or prior to the Closing;
 
(d)            By Shareholder if neither he nor TTS is in material breach of
his/its obligations under this Agreement and there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Purchaser and (i) Purchaser has not cured such breach within fifteen
(15) days after notice of such breach has been given by Shareholder to Purchaser
in accordance with Section 9.2; provided, however, that no cure period shall be
required for any such breach which by its nature cannot be cured, and (ii) as a
result of such breach, one or more of the conditions set forth in Sections 5.1
and 5.2 would not be satisfied at or prior to the Closing. For the absence of
doubt, any breach of any representations, warranties, covenants, or agreement
contained in this Agreement, the Note, the Stock Pledge Agreement, or the
Security Agreement (individually or collectively) shall be an event of default
in all of the agreements.;
 
(e)            By Purchaser if there shall have occurred any material event or
condition of any character affecting TTS that has had or is reasonably likely to
have a material adverse effect on the business or operations of TTS.
 
7.2           Effect of Termination.  In the event of termination of this
Agreement as provided in Section 7.1, this Agreement shall forthwith become
void, and there shall be no liability or obligation on the part of any party
hereto or its affiliates, officers, directors or shareholders; provided,
however, that each party shall remain liable for any breaches of this Agreement
prior to its termination; and provided further, that the provisions of
Section 4.5 (Confidentiality), Section 4.7 (Public Disclosure), this
Section 7.2, and Article VIII (Dispute Resolution) of this Agreement shall
remain in full force and effect and survive any termination of this Agreement.
 
7.3           Amendment.  This Agreement may be amended by the parties hereto
only by an instrument in writing signed on behalf of each of the parties hereto.
 
7.4           Extension; Waiver.  At any time prior to the Closing, Shareholder
and Purchaser may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations of the other party to this Agreement,
(b) waive any inaccuracies in the representations and warranties made to such
party contained in this Agreement or in any Exhibits and Schedules hereto, and
(c) waive compliance with any of the agreements or conditions for the benefit of
such party contained in this Agreement.  Any agreement on the part of a party to
this Agreement to any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by such party.
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
Dispute Resolution


Except as otherwise provided in Section 6.2(b), all controversies, claims,
issues and other disputes arising out of or relating to this Agreement shall be
subject to the applicable provisions of this Article VIII.


8.1           Sole Remedy.  With respect to any future dispute, controversy or
claim arising under, out of, in connection with or in relation to this Agreement
or the breach, termination, validity or enforceability of any provision hereof
(each a “Dispute”) where the amount at issue is One Hundred Thousand U.S.
Dollars ($100,000) or less, the parties covenant not to initiate litigation in
any state or federal court and agree that any such Dispute shall be resolved in
accordance with the procedures set forth in this Article VIII, which shall be
the sole and exclusive procedure for the resolution of such Dispute.  The
parties agree that the provisions of this Article VIII are a complete defense to
any suit, action or other proceeding instituted in any court or before any
administrative tribunal with respect to any Dispute or the performance of any
provision of this Agreement where the amount at issue is USD$100,000 or less.
 
8.2           Mediation.  With respect to all Disputes, regardless of the amount
at issue, the parties shall attempt first to negotiate a resolution of the
Dispute by direct discussions initiated by written demand by one party and
consented to by the other.  If the parties cannot resolve the Dispute by
negotiation, the parties agree that such Dispute shall then be mediated, and any
such mediation shall be pursuant to the Commercial Mediation Procedures of the
Judicial Arbitration and Mediation Service (“JAMS”), or in the event the parties
mutually agree to use another mediation service, the applicable mediation rules
of such other service.  The mediator shall be selected by mutual agreement of
the parties, but if agreement is not reached within ten (10) days following the
agreement to mediate, the mediator shall be selected by JAMS or such other
mediation service, if applicable.  Such mediation shall be without prejudice to
further voluntary or court-ordered mediation in the event such mediation is
unsuccessful.  The costs of obtaining the appointment of a mediator, the fees
and expenses of the mediation, or any other cost or charge of the mediation
shall be borne equally by the parties, unless otherwise agreed.


8.3           Arbitration.  With respect to any Dispute that has not been
resolved by mediation, either party may give notice to the other requiring that
the Dispute shall be finally resolved by binding arbitration in accordance with
the then applicable Commercial Arbitration Rules of JAMS (the “Rules”) or such
other rules adopted by the arbitration service agreed to and utilized by the
parties; provided, however, that where the amount at issue exceeds One Hundred
Thousand Dollars ($100,000), arbitration of such Dispute must be by mutual
agreement of the parties.  Disputes agreed to be resolved by arbitration where
the amount in controversy is more than One Hundred Thousand Dollars ($100,000)
shall be settled by a panel of three independent arbitrators unless the parties
agree to a single arbitrator.  Disputes in which the amount in controversy is
$100,000 or less shall be settled by a single independent arbitrator.  In the
event the parties are not able to agree upon the arbitrators, then the
arbitrators shall be selected by JAMS (or such other arbitration service agreed
to by the parties) in accordance with its Commercial Arbitration Rules.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§1-16,
and, notwithstanding the provisions of Section 8.1 hereof, judgment upon the
award rendered in any such arbitration may be entered in any court having
jurisdiction thereof, or application may be made to such court for judicial
acceptance of the award and enforcement, as the law of such jurisdiction may
require or allow.  Any negotiation, mediation, arbitration or litigation
conducted pursuant to this Agreement shall take place in Portland, Oregon,
unless the parties mutually agree to a different location.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
ARTICLE IX
Miscellaneous
 
9.1           Entire Agreement.  This Agreement, the Ancillary Agreements, the
Exhibits and Schedules hereto and thereto, the Confidentiality Agreement dated
December 12, 2008, between the parties, and the documents and instruments and
other agreements among the parties referenced in this Agreement, constitute the
entire agreement between the parties with respect to its subject matter and
supersede all prior agreements, representations and understandings, both written
and oral, among the parties with respect to such subject matter.
 
9.2           Notices.  All notices or other communications which are required
or may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed given upon receipt if delivered personally or sent by Federal
Express or other nationally recognized overnight courier service, or mailed by
certified or registered mail (return receipt requested), or sent by facsimile
(with acknowledgment of completed transmission), addressed to the applicable
party as follows (or at such other address for a party as shall be specified by
like notice):
 

 
If to Purchaser:
Visualant, Inc.
500 Union Street, Suite 406
Seattle, WA  98101
Attention:  Ron Erickson, CEO
Fax Number: (206) 903-1252




 
With a copy to: 
James F. Biagi, Jr.
Monahan & Biagi, PLLC
701 Fifth Avenue, Suite 2800
Seattle, WA  98104
Fax Number: (206) 587-5710




 
If to Shareholder
James M. Gingo

 
or to TTS:
12142 NE Sky Lane, Suite 130
Aurora, OR  97002-8730
Fax Number: (503) 682-0166




 
With a copy to: 
Kirkham E. Hay
Brownstein, Rask, Sweeney, Kerr 
   Grim, DeSylvia & Hay, LLP
1200 SW Main Street
Portland, OR  97205
Fax Number: (503) 221-1074


 
 
34

--------------------------------------------------------------------------------

 
 
 
9.3           Expenses.  All fees and expenses incurred in connection with this
Agreement, including, without limitation, all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties involving
the negotiation and effectuation of the terms and conditions of this Agreement,
the Ancillary Agreements, and the transactions contemplated hereby and thereby,
shall be the obligation of the respective party incurring such fees and
expenses.
 
9.4           Assignability.  This Agreement shall not be assignable by any
party, by operation of law or otherwise, without the prior written consent of
the other party (which consent shall not be unreasonably withheld or delayed).
 
9.5           Severability.  If any term or provision of this Agreement, or the
application of such term or provision, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement shall continue in full force and effect and the application of
such term or provision to other persons or circumstances shall be interpreted so
as to effect the intent of the parties to the maximum extent possible.  The
parties further agree to replace such void or unenforceable term or provision of
this Agreement with a valid and enforceable term or provision that shall
achieve, to the extent possible, the economic, business and other purposes of
such void or unenforceable term or provision.
 
9.6           Other Remedies.  Except as otherwise expressly provided for
herein, any and all remedies in this Agreement expressly conferred upon a party
shall be deemed cumulative with and not exclusive of any other remedy conferred
by this Agreement, or by law or equity upon such party, and the exercise by a
party of any one remedy shall not preclude the exercise of any other remedy.
 
9.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Oregon, regardless of the
laws that might otherwise govern under applicable conflicts of laws principles.
 
9.8           Binding Effect; Benefit.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.  Nothing in this Agreement, express or implied, is
intended to confer on any person other than the parties hereto and their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement, including without
limitation, third party beneficiary rights.
 
9.9           Non-Waiver.  The failure in any one or more instances of a party
to insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any privilege conferred in this Agreement, or the waiver
by said party of any breach of any of the terms, covenants or conditions of this
Agreement, shall not be construed as a subsequent waiver of any such terms,
covenants, conditions, rights or privileges, but the same shall continue and
remain in full force and effect as if no such forbearance or waiver had
occurred.  No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.
 
 
 
 
35

--------------------------------------------------------------------------------

 

 
9.10           Headings.  The section headings contained in this Agreement are
inserted for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
9.11           Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.  Any reference to any federal, state, local
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
word “including” shall mean including without limitation.
 
9.12           Incorporation of Exhibits and Schedules.  The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.
 
9.13           Counterparts.  This Agreement may be executed in multiple
counterparts and by facsimile, all of which shall be considered one and the same
agreement and shall become effective when such counterparts or facsimiles have
been signed by each of the parties hereto and delivered to the other party, it
being understood that all parties need not sign the same counterpart.
 
 


 
[Signatures on following page]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

Purchaser:  VISUALANT, INC.       /s/  Ronald P. Erickson   By:  Ronald P.
Erickson   Title: Chairman and CEO             Shareholder: /s/  James M. Gingo
  JAMES M. GINGO           TRANSTECH SYSTEMS, INC.   An Oregon Corporation      
/s/  James M. Gingo   By:  James M. Gingo   Title:  President            
Consented to by: /s/  Patricia H. Gingo   Patricia H. Gingo, Spouse of James M.
Gingo

 
 

 
37
 

--------------------------------------------------------------------------------
